Name: Council Regulation (EEC) No 795/76 of 6 April 1976 supplementing Annex I to Regulation (EEC) No 1035/72 on the common organization of the market in fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy
 Date Published: nan

 No L 93/6 Official Journal of the European Communities 8 . 4 . 76 COUNCIL REGULATION (EEC) No 795/76 of 6 April 1976 supplementing Annex I to Regulation (EEC) No 1035/72 on the common organi ­ zation of the market in fruit and vegetables THE COUNCIL OF THE EUROPEAN COMMUNITIES, whereas therefore it is necessary to apply all the provi ­ sions of Regulation (EEC) No 1035/72 to this product and in particular to lay down common quality stand ­ ards ; whereas to this end the said product should be added to the list in Annex I to Regulation (EEC) No 1035/72, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 793/76 (2), and in particular the first subparagraph of Article 2 (2) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parlia ­ ment (3), Whereas Regulation (EEC) No 1035/72 provides that quality standards may be fixed for products to be deliv ­ ered fresh to the consumer and Annex I thereto lists the products subject to quality standards ; Whereas there is large-scale trade in sweet peppers in some producer Member States and substantial trade on a Community level ; In the column headed 'Vegetables in Annex I to Regulation (EEC) No 1035/72 the following shall be added : 'Sweet peppers'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 6 April 1976. For the Council The President J. HAMILIUS (!) OJ No L 118 , 20 . 5 . 1972, p. 1 . ( 2 ) See page 1 of this Official Journal . (*) OJ No C 79, 5. 4 . 1976, p. 37 .